

117 S2436 IS: Forest Improvements through Research and Emergency Stewardship for Healthy Ecosystem Development and Sustainability Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2436IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Risch (for himself, Mr. Barrasso, Mr. Daines, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Healthy Forests Restoration Act of 2003 to establish emergency fireshed management areas, and for other purposes.1.Short titleThis Act may be cited as the Forest Improvements through Research and Emergency Stewardship for Healthy Ecosystem Development and Sustainability Act or the FIRESHEDS Act.2.Emergency fireshed managementTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:607.Emergency fireshed management(a)DefinitionsIn this section:(1)Collaborative processThe term collaborative process means a process relating to the management of National Forest System land or public land by which a project or forest management activity is developed and implemented by the Secretary through collaboration with interested persons, as described in section 603(b)(1)(C).(2)FireshedThe term fireshed means a landscape-scale area that faces a similar wildfire threat where a response strategy could influence the wildfire outcome.(3)Forest planThe term forest plan means—(A)a land use plan prepared by the Secretary of the Interior, acting through the Director of the Bureau of Land Management, for public land under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Secretary of Agriculture, acting through the Chief of the Forest Service, for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(4)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activity that reduces the risk of wildfire, including mechanical treatments and livestock grazing.(5)National Forest SystemThe term National Forest System means national forest lands reserved or withdrawn from the public domain of the United States described in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(6)Public land(A)In generalThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(B)InclusionsThe term public land includes Coos Bay Wagon Road Grant land and Oregon and California Railroad Grant land.(7)Resource advisory committeeThe term resource advisory committee has the meaning given the term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).(8)SecretaryThe term Secretary means—(A)the Secretary of the Interior, with respect to public land; and(B)the Secretary of Agriculture, with respect to National Forest System land.(9)Section 101 termsThe terms at-risk community, community wildfire protection plan, and wildland-urban interface have the meanings given those terms in section 101.(b)Establishment of fireshed management areas(1)In general(A)Joint agreementsNot later than 90 days after receiving a request from a Governor of a State, the Secretary shall enter into an agreement with that Governor to jointly—(i)designate 1 or more fireshed management areas within that State; and(ii)conduct fireshed management projects in accordance with subsection (d) in those fireshed management areas.(B)Additional fireshed management areasWith respect to an agreement with a Governor of a State under subparagraph (A), the Secretary, if requested by that Governor, may—(i)designate additional fireshed management areas under that agreement; and(ii)update that agreement to address new wildfire threats.(C)Shared stewardshipA previously signed stewardship agreement between a Governor of a State and the Secretary (or an update or successor agreement to such a stewardship agreement) may be treated as an agreement under subparagraph (A) if that Governor approves that treatment.(2)Designation of fireshed management areas(A)In generalA fireshed management area designated under an agreement under paragraph (1)—(i)shall be—(I)a landscape-scale area; and(II)identified on the date of that designation as a fireshed ranked in the top 10 percent of wildfire exposure, as determined by the most recently published models of fireshed risk exposure published by the Secretary of Agriculture, acting through the Chief of the Forest Service;(ii)may not overlap with any other fireshed management area; and(iii)may contain Federal and non-Federal land.(B)Applicability of NEPAThe designation of a fireshed management area under an agreement under paragraph (1) shall not be subject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(c)Stewardship and fireshed assessments(1)In generalNot later than 90 days after entering into an agreement with a Governor of a State under subsection (b)(1), the Secretary and that Governor shall, with respect to the fireshed management areas designated under that agreement, jointly conduct a stewardship and fireshed assessment that—(A)identifies—(i)using the best available data, wildfire exposure risks within each of those fireshed management areas, including scenario planning and wildfire hazard mapping and models; and(ii)each at-risk community within each fireshed management area;(B)identifies potential fireshed management projects to be carried out in those fireshed management areas, giving priority—(i)primarily, to projects with the purpose of reducing threats to public health and safety from catastrophic wildfire; and(ii)secondarily, to projects with the purpose of—(I)protecting critical infrastructure;(II)protecting wildlife habitats;(III)protecting watersheds or improving water yield; or(IV)any combination of purposes described in subclauses (I) through (III);(C)includes—(i)a strategy for reducing the threat of wildfire to at-risk communities in the wildland-urban interface;(ii)recommended fireshed management project size limitations based on the best available data;(iii)a timeline for the implementation of fireshed management projects; and(iv)long-term benchmark goals for the completion of fireshed management projects in the highest wildfire exposure areas; and(D)shall be regularly updated based on the best available data, as determined by the Secretary.(2)Information improvement(A)Memoranda of understandingIn carrying out a stewardship and fireshed assessment under this subsection, the Secretary may enter into memoranda of understanding with other Federal agencies or departments, States, private entities, or research or educational institutions to improve, with respect to that assessment, the use and integration of—(i)advanced remote sensing and geospatial technologies;(ii)statistical modeling and analysis; or(iii)any other technology the Secretary determines will benefit the quality of information of that assessment.(B)State informationTo the maximum extent practicable, the Secretary shall incorporate data from State forest action plans, State wildfire risk assessments, and other State sources in conducting an assessment under paragraph (1).(d)Fireshed management projects(1)In generalThe Secretary shall carry out fireshed management projects in fireshed management areas designated under an agreement under subsection (b)(1) in accordance with the timeline and project size limitations included in the stewardship and fireshed assessment relating to those areas under subsection (c)(1)(C).(2)RequirementsA fireshed management project shall—(A)be carried out—(i)in accordance with paragraph (3);(ii)in accordance with the applicable forest plan; and(iii)in a manner that maximizes the retention of old-growth and large trees, to the extent that the trees promote stands that are resilient to wildfire; and(B)be—(i)developed through a collaborative process;(ii)proposed by a resource advisory committee; (iii)covered by a community wildfire protection plan; or(iv)proposed by a resource advisory council described in subpart 1784 of part 1700 of title 43, Code of Federal Regulations (or successor regulations).(3)Authorized activitiesA fireshed management project shall have the primary purpose of—(A)creating fuel breaks and fire breaks;(B)conducting hazardous fuels management;(C)conducting prescribed burns;(D)removing dead trees or dying trees; or(E)carrying out any combination of the activities described in subparagraphs (A) through (D).(4)Categorical exclusion for fireshed management projectsFireshed management projects under this subsection shall be—(A)considered an action categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332); and(B)exempt from the special administrative review process under section 105.(5)ExclusionsA fireshed management project may not be carried out on land—(A)that is included in the National Wilderness Preservation System;(B)that is located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(i)the forest management activity to be carried out under that authority is consistent with the forest plan applicable to the area; or(ii)the activity is allowed under the applicable roadless area conservation rule governing that land, including—(I)the Idaho roadless area conservation rule under subpart C of part 294 of title 36, Code of Federal Regulations;(II)the Colorado roadless area conservation rule under subpart D of part 294 of title 36, Code of Federal Regulations; or(III)any other roadless area conservation rule developed after the date of enactment of this section by the Secretary with respect to a specific State; or (C)on which timber harvesting for any purpose is prohibited by Federal statute.(6)Effect relating to certain roadless area conservation rulesNothing in this section affects the roadless area conservation rules described in subclauses (I) and (II) of paragraph (5)(B)(ii).(7)Use of other authoritiesTo the maximum extent practicable, the Secretary shall use existing statutory and administrative authorities, including a good neighbor agreement entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), to carry out each fireshed management project.(e)Judicial reviewSection 106 shall apply to a fireshed management project conducted under this section in the same manner as that section applies to an authorized hazardous fuel reduction project conducted under title I, except that no restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a fireshed management project under this section in the wildland-urban interface. (f)ReportNot later than 2 years after the date of enactment of this section, and annually thereafter, the Secretary shall submit to Congress a report evaluating the progress and implementation of fireshed management projects under this section..